COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


 LORENZO CARREON,                               §
                                                               No. 08-12-00239-CR
                     Appellant,                 §
                                                                 Appeal from the
 v.                                             §
                                                                120th District Court
 THE STATE OF TEXAS,                            §
                                                             of El Paso County, Texas
                     Appellee.                  §
                                                               (TC#20100D00325)
                                                §


                                           OPINION

       Appellant, Lorenzo Carreon, appeals the trial court’s order adjudicating his guilt and

revoking his community supervision. We affirm.

                                       BACKGROUND

       In July 2010, Appellant pleaded guilty to two counts of aggravated assault on a public

servant. The trial court deferred adjudication of guilt and placed Appellant on ten years’

community supervision.    As part of the terms and conditions of his community supervision,

Appellant was prohibited from committing any additional offense of federal or state law, and

instructed to avoid injurious or vicious habits including the purchasing, selling, consumption,

possession or transportation of alcohol.   In October 2010, the State indicted Appellant for the
offense of murder.           Subsequently, in November 2010, the State moved to adjudicate

Appellant’s guilt in this case, alleging that Appellant violated each of these terms and conditions.

          At the adjudication hearing in July 2012, the trial court judicially noticed both the

testimony and exhibits from Appellant’s murder trial, 1 which demonstrated Appellant’s

possession and consumption of alcohol while on community supervision.                    The trial court found

the State’s allegations to be true, adjudicated Appellant’s guilt, and sentenced him to ten years’

confinement for the first count, and thirty years’ confinement for the second count, and ordered

the sentences to run concurrently. Appellant raises two issues on appeal.

                                                 DISCUSSION

          In Issue One, Appellant claims the trial court abused its discretion by adjudicating his

guilt because he affirmatively proved his defense of insanity during his murder trial.                     We

disagree.

          We review a trial court’s adjudication of guilty and revocation of community supervision

for an abuse of discretion.         Bryant v. State, 391 S.W.3d 86, 93 (Tex.Crim.App. 2012).               The

State must prove by a preponderance of the evidence at least one violation of the terms of

community supervision.          Id.; Rickels v. State, 202 S.W.3d 759, 763-64 (Tex.Crim.App. 2006).

The defense of insanity is usually not entertained at revocation proceedings, and if so, it only

pertains to criminal, and not noncriminal, or “technical” violations.                Armstrong v. State, 134
S.W.3d 860, 863-64 (Tex. App.—Texarkana 2004, pet. ref’d)(adopted the standard set forth in

federal court, citing United States v. Brown, 899 F.2d 189 (2d Cir. 1990)).                    In a revocation

proceeding, “guilt or innocence is not at issue, and the trial court is not concerned with



1
    This is a companion case to Cause No. 08-12-00196-CR, in which a jury convicted Appellant of murder.
                                                         2
determining the defendant’s original criminal culpability.” Davenport v. State, 574 S.W.2d 73,

75 (Tex.Crim.App. 1978).       But rather, the trial court considers, “whether the appellant broke the

contract he made with the court after the determination of his guilt.”    Kelly v. State, 483 S.W.2d
467, 469 (Tex.Crim.App. 1972).

       In this case, the State alleged one criminal violation, committing the offense of murder,

and one noncriminal violation, the possession and consumption of alcohol.         Appellant was not

entitled to raise the defense of insanity regarding the noncriminal violation of possession and

consumption of alcohol.      See Armstrong, 134 S.W.3d at 863.        At his murder trial, Appellant

admitted that he had beer in his home and he was drunk at the time the victim came to his home.

This evidence shows Appellant both possessed and consumed alcohol, and that the murder

occurred while Appellant was on community supervision.            Because a preponderance of the

evidence proves at least one violation of Appellant’s terms and conditions of community

supervision, the trial court did not abuse its discretion in adjudicating Appellant’s guilt.   Bryant,
391 S.W.3d at 93.      Issue One is overruled.

       In Issue Two, Appellant asserts he involuntarily entered his original guilty plea based on

the alleged ineffective assistance of counsel.

       A defendant who has pleaded guilty and been placed on deferred adjudication community

supervision, may only raise issues relating to the original plea proceeding in an appeal following

the trial court’s order for deferred adjudication.        Perez v. State, 424 S.W.3d 81, 85-86

(Tex.Crim.App. 2014); see also, Nix v. State, 65 S.W.3d 664, 669 (Tex.Crim.App. 2001)

(holding that ineffective assistance of counsel does not constitute a fundamental error exception

to the timing rule).    After the trial court has adjudicated guilt, Appellant cannot challenge the


                                                   3
voluntariness of his original plea.   Rodriguez v. State, 20 S.W.3d 857, 859 (Tex. App.—El Paso

2000, pet. ref’d).   Because Appellant did not challenge whether or not he entered a voluntary

plea until after the trial court adjudicated his guilt, his attempt to do so now is not cognizable in

this appeal.   Perez, 424 S.W.3d at 85-86; Rodriguez, 20 S.W.3d at 859.               Issue Two is

overruled.

                                         CONCLUSION

       The trial court’s judgment is affirmed.


                                              GUADALUPE RIVERA, Justice
August 27, 2014

Before McClure, C.J., Rivera, and Rodriguez, JJ.

(Do Not Publish)




                                                 4